Case 6:19-cv-01210-RRS-PJH Document 1 Filed 09/16/19 Page 1 of 7 PageID #: 1



                      UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF LOUISIANA


SHAWN DAIGLE                                         CIVIL ACTION NO.:
Plaintiff

-VS-                                                 JUDGE:

STATEWIDE TRANSPORT, INC.                            MAGISTRATE JUDGE
Defendant




                      COMPLAINT FOR VIOLATION OF FLSA AND
                            DEMAND FOR JURY TRIAL

       Plaintiff, Shawn Daigle (“Plaintiff”), sues the above captioned Defendant Statewide

Transport, Inc. (“Statewide Transport”), for violations of the Fair Labor Standards Act, for

failing to pay the Plaintiff’s overtime compensation at a rate of one and one-half (1.5) times his

regular rate of pay as required by the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et

seq. Plaintiff states the following as her claim against Statewide Transport:



                                     JURISDITION AND VENUE

   1. This action arises under the FLSA, 29 U.S.C. § 201 et seq. The Court has original

jurisdiction to hear this Complaint and to adjudicate the claims stated herein pursuant to 28

U.S.C. §§ 1331 and 1337 and 29 U.S.C. §§ 216(b) and 217 because this action involves a federal

question under the FLSA.

   2. This Court has supplemental jurisdiction over the related state law claims pursuant to 28

U.S.C. § 1367(a) because those claims form part of the same case or controversy under Article

III of the United States Constitution. Plaintiff’s state law claim shares all common operative facts



                                                                                         Page 1 of 7
Case 6:19-cv-01210-RRS-PJH Document 1 Filed 09/16/19 Page 2 of 7 PageID #: 2



with the federal law claims, and the parties are identical. Resolving Plaintiff’s federal and state

claims in a single action serves the interests of judicial economy, convenience, consistency, and

fairness to the parties.

    3. Venue is proper in the United States District Court, Western District of Louisiana

pursuant to 28 U.S. C.§ 1391, because Statewide Transport’s principal place of business is in this

District and the events or omissions giving rise to the claims occurred in this District.

                                               PARTIES

    4. Plaintiff is an adult resident of Lafayette, Louisiana.

    5. Plaintiff began working for Statewide Transport on December 28, 2015.

    6. Plaintiff was an employee of Statewide Transport, Inc. (“Statewide Transport”) from

approximately December 2015 to November 2018, as defined by the FLSA, 29 U.S.C. §

203(e)(1) and (g).

    7. Statewide Transport is a motor carrier located in Hammond, Louisiana.

    8. At all relevant times, Statewide Transport has generated in excess of $500,000 in gross

annual sales.

    9. At all relevant times, Statewide Transport is, and has been, an “employer” engaged in

interstate commerce and/or the production of goods for commerce, within the meaning of the

FLSA, 29 U.S.C. § 203(s)(1).

    10. At all relevant times, Statewide Transport is, and has been, an “employer” within the

meaning of the Louisiana Wage Laws.

    11. Statewide Transport employed the Plaintiff within the meaning of FLSA, 29 U.S.C. §

203.




                                                                                            Page 2 of 7
Case 6:19-cv-01210-RRS-PJH Document 1 Filed 09/16/19 Page 3 of 7 PageID #: 3



   12. The goods and materials handled, sold, or otherwise worked on by Plaintiff that have

been moved in interstate commerce include, but are not limited to, motor vehicles and cargo

within them.




                                   FACTUAL ALLEGATIONS

   13. Plaintiff re-alleges and incorporates by reference the above paragraphs as is fully set forth

herein.

   14. Plaintiff worked for Statewide Transport as a delivery driver from December 2015

through November 2018.

   15. As a driver, Plaintiff made deliveries in Louisiana.

   16. Plaintiff never traveled outside of Louisiana for Statewide Transport.

   17. Statewide Transport compensated Plaintiff for his work on an hourly basis.

   18. Statewide Transport paid Plaintiff $13.39 per hour.

   19. Statewide Transport permitted Plaintiff to work more than forty (40) hours per

workweek.

   20. Plaintiff’s hours are reflected in Statewide Transport’s records.

   21. Statewide Transport paid Plaintiff the same hourly rate for all hours worked, including

those in excess of 40 in a workweek.

   22. Plaintiff normally worked more than 40 hours in a week.

   23. But rather than receiving time-and-a-half as required by the FLSA, Plaintiff only received

“straight-time” pay for overtime hours worked.




                                                                                         Page 3 of 7
Case 6:19-cv-01210-RRS-PJH Document 1 Filed 09/16/19 Page 4 of 7 PageID #: 4



    24. All employers subject to the FLSA must maintain and preserve certain records describing

the wages, hours and working conditions of their employees.

    25. Failure to comply with the recordkeeping requirements is a violation of the FLSA for

which criminal or civil sanctions may be imposed, whether or not the statutory violation exist.

    26. Evidence reflecting the precise number of overtime hours worked by Plaintiff, as well as

the applicable compensation rates, is in the possession of Statewide Transport. If these records

are unavailable, Plaintiff may establish the hours worked solely by his testimony and the burden

of overcoming such testimony shifts to the employer.

    27. Statewide Transport willfully operated under a common scheme to deprive Plaintiff of

proper overtime compensation by paying him less than what is required under federal law.

    28. As a motor carrier operating in Louisiana, Statewide Transport was or should have been

aware the Plaintiff performed work that required proper payment of overtime compensation.

    29. Statewide Transport knew that Plaintiff worked overtime hours without receiving proper

overtime pay because Statewide Transport required Plaintiff to record and submit records of his

work hours.

    30. Statewide Transport was aware, or should have been aware, of its unlawful payment

practices and recklessly chose to disregard the consequences of their actions.

    31. Statewide Transport has not inquired with the Department of Labor seeking to establish

or affirm that its pay practices were in compliance.

    32. Accordingly, Statewide Transport’s actions were not in good faith and were willful and

the Plaintiff is entitled to recover all overtime pay due from overtime hours worked for which

compensation was not paid, liquidated damages, and attorneys’ fees under the FLSA’s three-year

statute of limitations.



                                                                                        Page 4 of 7
Case 6:19-cv-01210-RRS-PJH Document 1 Filed 09/16/19 Page 5 of 7 PageID #: 5



                                     CAUSES OF ACTION

               COUNT I- VIOLATION OF THE FAIR LABOR STANDARDS ACT

                                    FAILURE TO PAY OVERTIME

   33. Paragraphs 1-32 are re-alleged as if fully set forth herein.

   34. At all relevant times, Statewide Transport employed Plaintiff within the meaning of the

FLSA.

   35. The FLSA requires covered employers like Statewide Transport to pay non-exempt

employees like Plaintiff no less than one and one-half (1.5) times their regular rate of pay for all

hours worked in excess of forty (40) in a workweek. 29 U.S.C. §207.

   36. Statewide Transport suffered and permitted Plaintiff to routinely work more than forty

(40) hours a workweek without overtime compensation.

   37. Statewide Transport did not and has not made a good-faith effort to comply with the

FLSA as it relates to the compensation of Plaintiff.

   38. Statewide Transport knew Plaintiff worked overtime without proper compensation and he

willfully failed and refused to pay Plaintiff wages at the required overtime rate.

   39. Statewide Transport’s willful failure and refusal to pay Plaintiff overtime wages for time

worked violates the FLSA. 29 U.S.C. § 207.

   40. As a direct and proximate result of these unlawful practices, Plaintiff suffered wage loss

and is therefore entitled to recover unpaid overtime wages for up to three years prior to the filing

of his claims, liquidated damages, prejudgment interest, attorneys’ fees and costs, and other legal

and equitable relief as the Court deems just and proper.




                                                                                          Page 5 of 7
Case 6:19-cv-01210-RRS-PJH Document 1 Filed 09/16/19 Page 6 of 7 PageID #: 6



                  COUNT II- VIOLATION OF LOUISIANA WAGE LAWS

                               FAILURE TO PAY WAGES DUE

    41. Paragraphs 1-40 are re-alleged as if fully set forth herein.

    42. LSA-R.S. § 23:631 requires employers to pay the amount then due under the terms of

employment, whether the employment is by the hour, day, week, or month, on or before the next

regular payday or no later than fifteen days following the date of resignation, whichever occurs

first.

    43. In November 2018 Plaintiff made a demand pursuant to LSA- R.S. § 23:631 for his

unpaid overtime wages.

    44. In violation of LSA-R.S. § 23:632, Statewide Transport failed to pay Plaintiff all of the

amounts of wages due and owing Plaintiff within the fifteen (15) day delay period as set forth in

LSA-R.S. §23:631(A).

    45. Statewide Transport’s unlawful conduct and failure or refusal to pay the amount of wages

owed was no in good faith and subject to the ninety days wages at the employee’s daily rate of

pay, or else for full wages from the time the employee’s demand for payment is made until the

employer shall pay or tender the amount of unpaid wages due to such employee, whichever is the

lesser amount of penalty wages as set forth in LSA-R.S. §23:632.




                                       PRAYER FOR RELIEF

    46. WHEREFORE Plaintiff prays for relief as follows:

           a. Judgment against Defendants for an amount equal to Plaintiff’s unpaid back
              wages at the applicable overtime rates;




                                                                                         Page 6 of 7
Case 6:19-cv-01210-RRS-PJH Document 1 Filed 09/16/19 Page 7 of 7 PageID #: 7



           b. That the Court finds that the Defendant’s violations of the FLSA were and are
              willful and in bad faith.

           c. An amount equal to Plaintiff’s damages as liquidated damages;

           d. That the Court finds that the Defendant’s violations of LSA-R.S.§ 23:631 were in
              bad faith.

           e. Penalty wages pursuant to LSA-R.S. §23: 632 from June 2014 through March 1,
              2017.

           f. All costs and attorneys’ fees and costs incurred prosecuting this claim.

           g. An award of any pre- and post-judgment interest;

           h. That the Court award any other legal and equitable relief as this Court may deem
              appropriate.

                                 DEMAND FOR JURY TRIAL

Plaintiff hereby demands a trial by jury.


                                             BOWERS LAW FIRM, LLC

                                             s/ Monica V. Bowers
                                             MONICA V. BOWERS (#28317)
                                             vbowers@bowerslawfirmla.com
                                             1200 Camellia Blvd., Suite 205
                                             Lafayette, LA 70508
                                             Ph: (337)406-9615
                                             Fax: (337) 406-9615
                                             Counsel for Plaintiff, Shawn Daigle




                                                                                         Page 7 of 7
